     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 1 of 22 Page ID #:88



1    TRACY L. WILKISON
     Acting United States Attorney
2    SCOTT M. GARRINGER
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN M. ARKOW
4    Assistant United States Attorney
     Major Frauds Section
5         1100 United States Courthouse
          312 North Spring Street
6         Los Angeles, California 90012
          Telephone: (213) 894-6975
7         Facsimile: (213) 894-6269
          E-mail:    steven.arkow@usdoj.gov
8
     Attorneys for Plaintiff
9    UNITED STATES OF AMERICA
10                          UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12   UNITED STATES OF AMERICA,                  No. CR 20-505-FMO

13             Plaintiff,                       GOVERNMENT’S COMBINED
                                                CONCURRENCE IN THE FINDINGS OF
14                    v.                        THE PRESENTENCE INVESTIGATION
                                                REPORT AND POSITION RE:
15   STEVE KATSUYA AKUNE,                       SENTENCING OF DEFENDANT STEVE
                                                KATSUYA AKUNE
16             Defendant.
                                                Sentencing: September 9, 2021
17

18        Plaintiff United States of America, by and through its counsel
19   of record, the Acting United States Attorney for the Central District
20   of California and Assistant United States Attorney Steven M. Arkow,
21   files the Government’s Combined Objection to the Presentence
22   Investigation Report and Position Re: Sentencing of Defendant Steve
23   Katsuya Akune.
24        The government’s position is based upon the attached memorandum
25   of points and authorities, the plea agreement (CR 8), the files and
26   records in this case, the Presentence Investigation Report (CR 24),
27   //
28
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 2 of 22 Page ID #:89



1    the Disclosed Probation Recommendation Letter (CR 23),          Defendant’s

2    Sentencing Position, With Exhibits (to be filed 1) (“Def. Sen. Pos.”)

3    and such further evidence and argument as the Court may permit.

4    Dated: August 23, 2021               Respectfully submitted,

5                                         TRACY L. WILKISON
                                          Acting United States Attorney
6
                                          SCOTT M. GARRINGER
7                                         Assistant United States Attorney
                                          Chief, Criminal Division
8

9
                                          STEVEN M. ARKOW
10                                        Assistant United States Attorney

11                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
12

13

14

15

16

17

18
19

20

21

22

23

24
          1 Pursuant to the parties’ agreement when the sentencing hearing
25   was continued at defendant’s request, defense counsel has provided
     the government with an unfiled brief of defendant’s sentencing
26   position and a psychological assessment by Jeffrey W. Whiting, Ph.D.
     in advance of filing, so no document control Clerk’s Record number
27   for defendant’s sentencing position is yet available to cite; this
     government’s sentencing position herein cites to the page numbers in
28   the documents the defense provided to the government.
                                        2
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 3 of 22 Page ID #:90



1                                  TABLE OF CONTENTS
2    MEMORANDUM OF POINTS AND AUTHORITIES................................1

3    I.    INTRODUCTION AND THE PRESENTENCE INVESTIGATION REPORT..........1

4    II.   OFFENSE CONDUCT................................................2

5    III. POST—OFFENSE CONDUCT...........................................4

6    IV.   ADVISORY SENTENCING GUIDELINES.................................5

7    V.    CONCURRENCE IN THE FINDINGS OF THE PRESENTENCE REPORT..........6

8    VI.   GOVERNMENT’S ANALYSIS OF THE SECTION 3553(a) FACTORS AND
           SENTENCING RECOMMENDATION......................................7
9
           A. Advisory Sentencing Guidelines..............................7
10
           B. Analysis of the Section 3553 (a) Factors....................7
11
                1.    18 U.S.C. § 3553 (a)(1)..............................9
12
                2.    18 U.S.C. § 3553(a)(2)..............................14
13
           C.   Restitution..............................................15
14
           D.   Government Sentencing Recommendation.....................16
15
     VII. CONCLUSION....................................................16
16

17

18
19

20

21

22

23

24

25

26

27

28
                                            i
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 4 of 22 Page ID #:91



1                                TABLE OF AUTHORITIES
2    DESCRIPTION                                                                   PAGE

3    Cases
4    United States v. Booker,
       543 U.S. 220 (2005) ............................................ 13
5
     United States v. Cantrell,
6      433 F.3d 1269 (9th Cir. 2006)       .................................. 8

7    United States v. Contreras,
       180 F.3d 1204 (10th Cir. 1999)       ................................ 13
8    United States v. Dyck,
       334 F.3d 736 (8th Cir. 2003)      .................................. 13
9
     United States v. Guzman,
10     236 F.3d 830 (7th Cir. 2001)      .................................. 13
11   United States v. Ifediba, No. 2:18-CR-0103-RDP-JEO,
       2019 WL 2578124 (N.D. Ala. June 24, 2019) ..................... 12
12
     United States v. Knows His Gun,
13     438 F.3d 913 (9th Cir. 2006) ................................... 8

14   United States v. Luna,
       332 F. App'x 778 (3d Cir. 2009)       ............................... 12
15
     United States v. Nichols,
16     464 F.3d 1117 (9th Cir. 2006)       .................................. 8
     United States v. Sprei,
17     145 F.3d 528 (2d Cir. 1998)      ................................... 13
18
19

20

21

22

23

24

25

26

27

28
                                           ii
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 5 of 22 Page ID #:92



1                     MEMORANDUM OF POINTS AND AUTHORITIES
2    I.   INTRODUCTION AND THE PRESENTENCE INVESTIGATION REPORT
3         On December 2, 2020, defendant Steve Katsuya Akune (“defendant”)

4    pleaded guilty, pursuant to a plea agreement (CR 8) to a one-count

5    information, charging a violation of 18 U.S.C. § 1344 (bank fraud)

6    filed on October 23, 2020 (CR 1).

7         The United States Probation & Pretrial Services Office

8    (“Probation Office”) issued its Probation Disclosed Recommendation

9    Letter (CR 23) and Presentence Investigation Report (“PSR”) on May
10   12, 2021 (CR 24).    In the PSR, the Probation Office calculated a
11   total offense level of 22, 2 including a three-level reduction for
12   acceptance of responsibility pursuant to U.S.S.G. § 3E1.1(b) and a

13   criminal history category of I based on zero criminal history points

14   (CR 24 at ¶¶ 28-42), which is the same as the plea agreement’s

15   stipulated calculation of the offense level at 22 (CR 8 at ¶ 13),

16   resulting in a PSR advisory guidelines range of 41-51 months.

17        The Probation Office has not identified any factors that warrant

18   a departure from the applicable guidelines range, but has identified
19   defendant’s background and characteristics and the parties’ agreement

20   as factors that warrant a sentence below the advisory guidelines

21   system (PSR ¶¶ 111-13) and, accordingly, recommends a downward

22   variance to a sentence of 21 months, which translates into a downward

23   variance of six levels from the low end of offense level 22 (41-51

24   months) to offense level 16 (24-30 months), which is four additional

25   levels beyond the downward variance of two levels in the plea

26

27
          2 The PSR uses the edition of the United States Sentencing
28   Guidelines currently in effect (the manual in effect as of November
     2018). (PSR ¶ 26).
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 6 of 22 Page ID #:93



1    agreement from offense level 22 (41-51 months) to offense level 20

2    (33-41 months).    The two-level downward variance in the plea

3    agreement is based on recognition of defendant’s early acceptance of

4    responsibility and agreement to hold these proceedings by VTC which

5    lessens the burden on the court system.        (CR 23, Probation Disclosed

6    Recommendation Letter at 5; PSR ¶¶ 3-5).

7    II.   OFFENSE CONDUCT
8          Defendant Akune worked for Mutual Trading, a business engaged in

9    the import, export, and distribution of Japanese brands of food,
10   alcoholic beverage and restaurant supplies, as its senior manager of
11   accounting.   (PSR ¶ 10). 3   Defendant’s job duties included receiving

12   checks made payable to Mutual Trading.        Defendant was responsible for

13   overseeing the accounting for those checks in Mutual Trading’s books

14   and records and then depositing those checks into Mutual Trading’s

15   bank accounts.    (PSR ¶ 11).    Defendant’s immediate supervisor was co-

16   schemer Hiroyuki Kodama, 4 who was Mutual Trading’s vice president,

17   chief financial officer, and head of accounting.         (PSR ¶ 12).

18         Defendant, together with co-schemer Kodama, executed a scheme
19   from March 2010 to February 2018 to obtain money in the custody and

20   control of a bank account they fraudulently opened in the name of

21   Mutual Trading without the knowledge and authorization of Mutual

22
          3 The statement of facts set forth in the Offense Conduct
23   section cite to the applicable paragraph number of the PSR. These
     same facts regarding defendant’s offense conduct derive from the
24   stipulated Statement Of Facts In Support Of Plea Agreement For
     Defendant Steve Katsuya Akune, filed as Exhibit “B” at 19-21 of the
25   plea agreement (CR 8).
26        4 Kodama was charged and pleaded guilty in the related case of
     United States v. Hiroyuki Kodama, CR 20-624-FMO, and is scheduled for
27   sentencing on September 23, 2021. The Court had scheduled the
     sentencings for both defendants on the same date, but their
28   respective sentencings have since been continued to different dates.
                                        2
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 7 of 22 Page ID #:94



1    Trading at California Bank & Trust.         (PSR ¶¶ 13-14).   In fraudulently

2    opening this Mutual Trading account (“fraudulent” or “off-book”

3    account), they falsely represented to the bank that a meeting of

4    Mutual Trading’s Board of Directors had been held at which Mutual

5    Trading adopted a resolution authorizing the opening of the bank

6    account, knowing that no such meeting and no such authorization had

7    occurred.    (PSR ¶ 15).   Co-schemer Kodama took possession of checks

8    mailed to Mutual Trading and fraudulently diverted these checks by

9    directing defendant Akune to endorse and deposit them into the
10   fraudulent Mutual Trading account.         (PSR ¶ 17).   Defendant took
11   possession of these checks, and fraudulently diverted these checks by
12   endorsing and depositing them into the fraudulent Mutual Trading
13   account.    (PSR ¶ 17).
14        In order to further execute and conceal the scheme, defendant
15   and co-schemer Kodama falsified Mutual Trading’s books and records by
16   (1) failing to include any reference to the fraudulent bank account
17   and the funds it held in Mutual Trading’s books and records and (2)
18   failing to record the deposits of checks made payable to Mutual
19   Trading into the fraudulent Mutual Trading bank account and

20   withdrawals made from that account, unbeknownst to others at Mutual

21   Trading.    (PSR ¶ 18).

22        As a result of the fraudulent scheme, defendant and co-schemer

23   Kodama embezzled approximately $2,817,691 in checks made payable to

24   Mutual Trading into the fraudulent Mutual Trading bank account.               (PSR

25   ¶ 19).   They withdrew those funds for their personal benefit and to

26   pay personal expenses by writing checks made payable to themselves

27   and others, purchasing cashier’s checks, and transferring the funds

28
                                            3
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 8 of 22 Page ID #:95



1    out of the account by wire.      An FBI forensic accountant 5 analyzed the

2    fund withdrawals.    For instance, defendant used the funds to pay the

3    balance due on his credit cards and a personal bank line of credit

4    and to pay for expenses associated with his home renovation, totaling

5    approximately $1,023,719 including 42 payments to Union Bank
6    totaling $385,000; 86 debit transactions to a Chase credit card
7    account totaling $380,219.41 and 34 checks to Akune totaling
8    $258,500.    (PSR ¶¶ 20-21).
9         There were additional funds embezzled, deposited, and withdrawn
10   from the fraudulently opened Mutual Trading account that the FBI
11   forensic accountant was not able to specifically attribute directly
12   to either defendant or co-schemer Kodama, but are part of the overall
13   loss amount of $2.8 million and both defendants are responsible for
14   the total amount of loss as part of their jointly undertaken scheme
15   to defraud. 6
16   III. POST—OFFENSE CONDUCT
17        When Mutual Trading discovered the fraudulent scheme, defendant

18   was terminated from employment in February 2018.         (PSR ¶ 22).     Mutual
19   Trading filed a lawsuit against defendant in Los Angeles County

20   Superior Court and a default judgment in the amount of $1,166,896.23

21   was entered against defendant on August 13, 2018.          (PSR ¶ 6, n.1).

22   In November 2018, the parties in the civil case stipulated to a

23   settlement agreement in which defendant would pay the amount of the

24
          5 The PSR refers to an “IRS” forensic accountant who analyzed
25   the fund withdrawals of the embezzled checks. To clarify, the
     forensic accountant is employed by the FBI.
26
          6 As noted in the Post-Offense Conduct section below, defendant
27   stipulated in a settlement agreement in the civil lawsuit brought by
     Mutual Trading to repay $1,166,896; co-schemer Kodama agreed to repay
28   $1,696.021.
                                        4
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 9 of 22 Page ID #:96



1    judgment.   The plea agreement in this criminal case provides that

2    payments defendant has made to Mutual Trading in connection with his

3    civil settlement may be credited against the amount of restitution

4    owed in this criminal case, subject to the approval of the Clerk’s

5    Office.   (PSR ¶ 6; CR 8 ¶ 6).      Defendant is responsible for ensuring

6    sufficient documentation establishing entitlement to any payment

7    credit is provided to the Financial Litigation Section of the United

8    States Attorney’s Office.      (PSR ¶ 6; CR 8 ¶ 6).

9    IV.   ADVISORY SENTENCING GUIDELINES
10         The government submits that defendant’s advisory sentencing
11   guidelines calculations are those agreed to by the parties in the
12   plea agreement, which are the same as and supported by the PSR.               In
13   accord with the calculations of the plea agreement (CR 8 at 10 at ¶
14   13), defendant’s guidelines offense level is 22, prior to any
15   variance, resulting in an advisory guidelines range of 41-51 months.
16     Base Offense Level:                   7       U.S.S.G. § 2B1.1(a)(1)

17     Specific Offense
       Characteristics
18
       Loss between $1.5-$3.5
19     million:                             +16      U.S.S.G. § 2B1.1(b)(1)(I)
20
        Adjustments
21
        Abuse of Position of Trust          +2      U.S.S.G. § 3B1.3
22
        Acceptance of Responsibility        -3      U.S.S.G. § 3E1.1(a), (b)
23
        Total Offense Level:                22
24
           Defendant in the plea agreement stipulated to a total offense
25
     level of 22, resulting in a sentencing range of 41-51 months.            (Def.
26
     Sen. Pos. at 3, 6).     Defendant did not file any objections to this
27
     same calculation in the PSR.
28
                                            5
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 10 of 22 Page ID #:97



1    \    Further, in accord with the plea agreement, the government

2    recommends a downward two-level variance, based on recognition of

3    defendant’s early acceptance of responsibility by his agreement to

4    hold these proceedings by VTC which lessens the burden on the court

5    system, to an offense level of 20, resulting in an advisory

6    guidelines range of 33-41 months.       (CR 8 at ¶ 3(e)).

7         As discussed below, the government further recommends in its

8    sentencing position, beyond the variance in the plea agreement, an

9    additional downward variance of three levels, resulting in an offense
10   level of 17 and a sentencing range of 24-30 months.          The government’s
11   recommendation for this additional downward variance of three levels
12   is based on: (a) the nature and circumstances of the offense,
13   particularly, there is reason to believe that defendant’s
14   participation in this embezzlement was done with the direction of his
15   immediate supervisor and chief financial officer, namely, co-schemer
16   Kodama; (b) recognition that defendant appears to have repaid,
17   subject to verification, his portion of the civil settlement with
18   Mutual Trading ($1,166,896.23) which constitutes an appreciable
19   portion of the criminal restitution amount of $2,817,691, prior to

20   defendant becoming aware of the criminal investigation; (c) low

21   likelihood of recidivism and diminished need for specific deterrence;

22   and (d) defendant’s personal history and circumstances, particularly,

23   his prior filial responsibilities as an adult caretaker for his

24   mother and father when they were in ailing health.

25   V.   CONCURRENCE IN THE FINDINGS OF THE PRESENTENCE REPORT
26        The government concurs in the findings and offense level

27   calculations of the PSR prepared by the Probation Office in this case

28
                                             6
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 11 of 22 Page ID #:98



1    which are the same as the plea agreement between the parties.            As

2    noted above, defendant did not object to the same findings and

3    offense level calculations of the PSR. 7

4    VI.   GOVERNMENT’S ANALYSIS OF THE SECTION 3553(a) FACTORS AND
5          SENTENCING RECOMMENDATION
6          The following discussion addresses the other § 3553(a) factors

7    beyond those taken into account already by the advisory sentencing

8    guidelines.

9          A.   Advisory Sentencing Guidelines
10         As noted above, the government and defendant jointly agreed in
11   the plea agreement that the advisory offense level is 22 (41-51
12   months).
13         B.   Analysis of the Section 3553(a) Factors
14         In addition, the plea agreement contemplated a two-level
15   downward variance from offense level 22 (41-51 months) to offense
16   level 20 (33-41 months) for extraordinary acceptance of
17   responsibility.    By this sentencing position, the government further
18   moves, beyond the plea agreement, for an additional three-level
19   downward variance to an offense level of 17 (24-30 months) and

20   requests that defendant be imprisoned to a low-end term of 24 months.

21   The government’s recommendation takes into account Section 3553(a)

22   factors, as discussed below.

23         The seriousness of the overall scheme to embezzle funds from his

24   corporate employer, the magnitude of the loss in excess of $2.8

25   million, the repeated and multiple thefts of his employer’s funds

26

27         7As to the custodial sentence, the Probation Office ultimately
     recommends a variance and a sentence of 21 months. See Probation
28   Disclosed Recommendation Letter (CR 23) at 2.
                                        7
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 12 of 22 Page ID #:99



1    that continued uninterrupted for about eight years, and the abuse of

2    defendant’s position of trust in his role as senior manager of

3    accounting where his duties include receiving checks and overseeing

4    the accounting for those checks into the company’s books and records

5    and corporate bank accounts, weigh in favor of imposing a reasonably

6    appropriate custodial sentence of 24 months.

7         While not definitive, the Guidelines range provides the starting

8    point for finding a reasonable sentence and must then be considered

9    with the factors set forth in 18 U.S.C. § 3553 (a).          See United
10   States v. Cantrell, 433 F.3d 1269, 1279 (9th Cir. 2006).           “To comply

11   with the requirements of Booker, the district court must have

12   sufficiently considered the Guidelines as well as the other factors

13   listed in § 3553(a).     This requirement does not necessitate a

14   specific articulation of each factor separately, but rather a showing

15   that the district court considered the statutorily-designated factors

16   in imposing a sentence.”      United States v. Nichols, 464 F.3d 1117,

17   1125 (9th Cir. 2006) (quoting United States v. Knows His Gun, 438

18   F.3d 913, 918 (9th Cir. 2006)).
19        The Section 3553(a) factors are as follows:

20        1) The nature and circumstances of the offense and the

21           history and characteristics of the defendant;

22        2) The need for the sentence imposed –

23              (A)   To reflect the seriousness of the offense, to

24              promote respect for the law, and to provide just

25              punishment for the offense;

26              (B)   To afford adequate deterrence to criminal

27              conduct;

28
                                             8
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 13 of 22 Page ID #:100



1                (C)   To protect the public from further crimes of the

2                defendant; and

3                (D)   To provide the defendant with needed educational

4                or vocational training, medical care, or other

5                correctional treatment in the most effective manner;

6          3) The kinds of sentences available;

7          4) The kinds of sentence and the sentencing range

8          established for the offense and the defendant as set forth

9          in the Sentencing Guidelines;
10         5) Any pertinent policy statement issued by the Sentencing
11         Commission;
12         6) The need to avoid unwarranted sentence disparities among
13         defendants with similar records who have been found guilty
14         of similar conduct; and
15         7) The need to provide restitution to any victims of the
16         offense.
17   See 18 U.S.C. § 3553(a).      The government believes that the factors

18   set forth in 18 U.S.C. § 3553(a) suggest custody of 24 months and
19   that such a sentence would be “sufficient, but not greater than

20   necessary” to comply with the purposes enumerated in 18 U.S.C. §

21   3553(a)(2), discussed further below.        18 U.S.C. § 3553(a).

22               1.    18 U.S.C. § 3553 (a)(1)

23         18 U.S.C. § 3553 (a)(1) requires the Court to consider the

24   nature and circumstances of the offense and the history and

25   characteristics of defendant.       These factors warrant a sentence of 24

26   months imprisonment.

27

28
                                             9
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 14 of 22 Page ID #:101



1          Defendant’s offense was serious, long-lasting, and resulted in

2    substantial harm to his employer.        Defendant’s role was essential.

3    His job duties enabled him to commit the embezzlement as he was a

4    senior accounting manager responsible for both receiving the

5    embezzled checks at issue and depositing them into the corporate bank

6    account, including the fraudulently opened off-book bank account

7    defendant established with his co-schemer Kodama.           Because of

8    defendant’s and co-schemer Kodama’s roles at the company, the

9    embezzlement was difficult for the company to detect.           By essentially
10   stealing checks made payable to his company and diverting them into
11   an off-book bank account, defendant’s criminal conduct was integral
12   to a scheme to defraud his employer of more than $2.8 million.             Given
13   defendant’s position at the company, however, there is reason to
14   believe that as between defendant and co-schemer Kodama, defendant
15   was not the primary instigator of the embezzlement and was under the
16   direction of his immediate supervisor and chief financial officer,
17   co-schemer Kodama; nonetheless, defendant’s misconduct was essential,
18   repeated, and financially benefitted defendant in the amount of at
19   least $1,166,896, which is the amount of the civil settlement.

20   Defendant used the funds to pay the balance due on his credit
21   cards and a personal bank line of credit from which they used to
22   buy cars, pay off his children’s college tuition, and remodel
23   their house.      (PSR ¶ 86).
24         For sentencing mitigation, defendant hired a psychologist to

25   provide support for a downward variance.         The government supports a

26   downward variance, and has done so since seeking to resolve this case

27   by plea disposition.      The government took into account the

28
                                            10
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 15 of 22 Page ID #:102



1    circumstances of defendant’s situation initially in the plea

2    agreement with a downward variance (two levels) and then further in

3    this sentencing recommendation with an additional variance (three

4    more levels) for a net total of five levels.          The psychological

5    assessment supplements the biographical information previously

6    provided in the PSR, but does not provide any new basis for a

7    downward variance.

8          Briefly, in response to defendant’s sentencing arguments about

9    his personal history and characteristics, the government points out
10   that defendant conflates his respect and obedience toward elders and
11   particularly, his father, traditional and laudable values, to suggest
12   that because of “my cultural imperative” (his words) he was
13   “pressure[d]” by co-schemer Kodama to commit these ongoing and
14   repeated acts of fraud and theft that lasted eight years.            (“Def.
15   Sen. Pos.” at 5).     This is merely, in the government’s view, a veiled
16   effort to shift blame to his supervisor and does not excuse defendant
17   from taking responsibility for his own repeated and deliberate
18   conduct that he committed as a mature adult in his 50s, not a young
19   child.   The Court should reject any suggestion that defendant “was

20   programmed by the nature of his historical relationship with his

21   father” as causal “psychological underpinnings of [defendant’s]

22   offense conduct.”     See “Def. Sen. Pos.” at 18.

23         Defendant “characterized his father as having been old-fashioned

24   and strict, but fair” (PSR ¶ 51), as is true for many father-son

25   relationships; defendant “reports that he enjoyed a happy
26   childhood and that his parents were supportive of him.”                 (PSR
27   ¶ 58).    Further, defendant stated that his parents were “serious
28
                                            11
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 16 of 22 Page ID #:103



1    about discipline and maintaining traditional cultural
2    standards.”      (PSR ¶ 58).     Most tellingly, as defendant himself
3    states in comparing his father with co-schemer Kodama: “The

4    difference is that my [defendant’s] father would never have asked me

5    to break the law.”     (“Def. Sen. Pos.” at 5).
6          Defendant knew from the inception of the scheme that he was

7    breaking the law, and he knew that because: (1) theft is an obvious

8    crime and (2) he was raised by a family that taught him right from

9    wrong.    It is a distortion to fault his upbringing as a child 50
10   years ago or his culture to deflect responsibility for his own
11   criminal conduct.     See United States v. Ifediba, No. 2:18-CR-0103-
12   RDP-JEO, 2019 WL 2578124, at *2 (N.D. Ala. June 24, 2019) (in a fraud

13   trial, the district court excluded evidence that a defendant could

14   argue to the jury that in her culture and based upon the relationship

15   she had with her brother, she was subordinate and compelled to act in

16   a subservient manner and follow his directions).          “The court notes

17   that neither the Supreme Court nor the Eleventh Circuit have endorsed

18   a ‘cultural defense’ in federal criminal law that would excuse a
19   defendant’s criminal conduct perpetrated due to his or her

20   subservience to a third party.       Nevertheless, courts have rejected

21   defendants' attempts to excuse their criminal behavior based on

22   threats and/or domination by a third party that do not rise to the

23   level of affirmative defenses of duress or necessity.” 8

24
           8In addition, as to defendant’s argument for a variance based
25   on reference to “my cultural imperative,” United States v. Luna, 332
     F. App'x 778, 783 (3d Cir. 2009) is instructive. There, the district
26
     court at sentencing rejected the defendant’s argument “for a variance
27   based on his subservience to his father, who was a central player in
     the drug conspiracy. Luna's argument centered on the allegedly
28
                                            12
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 17 of 22 Page ID #:104



1          Defendant’s argument for an even further lower sentence for his

2    theft of millions of dollars from his employer based on a claim that

3    “he took the money as an unconscious choice to pay himself back for”

4    “his sacrifice” of supporting his elderly parents turns a virtuous

5    family value on its head.       (“Def. Sen. Pos.” at 20).      Children, when

6    they become adults, often encounter family circumstances where they

7    are called upon to sacrifice and care for their aging parents, just

8    as when the roles were reversed and their parents sacrificed for them

9    in raising a family.      Defendant’s decision to repeatedly steal money
10   to renovate his home and pay personal expenses was not an
11   “unconscious choice” and was not an entitlement “to pay himself
12   back.”
13         Finally, with respect to taking defendant’s health into account
14   at sentencing, the PSR notes that defendant has never been diagnosed
15   with a mental health condition and his physical conditions (high
16   blood pressure, gout) are managed and treatable with medication.
17   (PSR ¶¶ 68-72).     Until the pandemic, in fact, defendant reports that
18
19   patriarchal nature of Mexican culture.” Luna affirmed, stating: “The
     Sentencing Guidelines advise that a defendant's race and national
20   origin are never relevant for sentencing purposes, U.S.S.G. §§
     5H1.10, and at least three Circuit Courts have concluded that
21   considering a defendant's culture runs afoul of the Guidelines.
     United States v. Dyck, 334 F.3d 736, 743 (8th Cir. 2003); United
22
     States v. Contreras, 180 F.3d 1204, 1212 n. 4 (10th Cir. 1999);
23   United States v. Sprei, 145 F.3d 528, 536 (2d Cir. 1998); see also
     United States v. Guzman, 236 F.3d 830, 833 (7th Cir. 2001)
24   (‘lean[ing] to the view that [U.S.S.G § 5H1.10] does forbid
     consideration of ethnicity or ‘cultural heritage’ in the sentencing
25   decision’). While the Guidelines were rendered advisory by United
     States v. Booker, 543 U.S. 220, it is significant that no court since
26
     has questioned the wisdom of § 5H1.10 or the courts endorsing it. We
27   see no reason to be the first. The District Court did not commit
     procedural error by refusing to consider Luna's cultural heritage
28   argument.”
                                       13
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 18 of 22 Page ID #:105



1    he was a “physical fitness buff, and over the years, he has spent

2    thousands of hours working out.”        (Def. Sen. at 22).     His health

3    conditions present no additional reasons for a further variance.

4          Accordingly, taking into account the extent and scope of the

5    fraud, the loss, the length of time of the embezzlement, defendant’s

6    receipt, deposit, and fraudulent diversion of the embezzled checks

7    funds from his corporate employer in his capacity as senior

8    accounting manager, and defendant’s use of the funds for personal

9    use, which factors are accounted for the advisory guidelines
10   calculations, a 24-month sentence of imprisonment is appropriate as
11   sufficient but not greater than necessary sentence to accomplish the
12   goals of sentencing.
13               2.    18 U.S.C. § 3553(a)(2)

14         18 U.S.C. § 3553(a)(2) requires the Court to consider the need

15   for the sentence to reflect the seriousness of the offense, to

16   promote respect for the law, to provide just punishment for the

17   offense, to afford adequate deterrence to criminal conduct, to

18   protect the public from further crimes of defendant, and to provide
19   defendant with needed educational or vocational training, medical

20   care, or other correctional treatment in the most effective manner.

21   The government respectfully submits that a sentence of 24 months (1)

22   will appropriately reflect the seriousness of the offense and promote

23   respect for the law; (2) will deter future criminal conduct from both

24   the defendant and others without being greater punishment than

25   necessary; and (3) will serve to protect the community.

26         By requiring defendant to spend 24 months in custody, the Court

27   will impress upon defendant the seriousness of his crime and will

28
                                            14
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 19 of 22 Page ID #:106



1    give defendant time to reconsider his actions in light of the

2    consequences.

3           In mitigation to support an overall five-level downward variance

4    are defendant’s early and extraordinary acceptance of responsibility,

5    including his agreement to proceed by way of VTC for all court

6    proceedings, defendant’s repayment of the civil settlement prior to

7    defendant becoming aware of the criminal investigation, defendant’s

8    conduct relative to his co-schemer, while a serious abuse of trust,

9    was directed by his immediate supervisor, defendant’s lack of prior
10   criminal offenses, stable residential and employment history, low
11   likelihood of recidivism, and extraordinary filial responsibilities
12   as an adult son in caretaking for his parents in failing health.
13          B.   Restitution
14          In his plea agreement, defendant agreed to pay full restitution.
15   The government requests that the Court order restitution to be paid
16   in full to Mutual Trading in the amount of $2,817,691.           (PSR ¶ 23).
17          The government recommends payment of restitution payable in full
18   and not limited to nominal monthly payments.          In addition to
19   defendant’s primary residence which mortgage was paid off and has

20   substantial equity, he and his sister own another residence in which

21   his son and/or a family friend live without paying rent.            (PSR ¶¶ 86-

22   87).    The Probation Office accounts for defendant’s wife’s

23   anticipated financial needs during defendant’s potential custodial

24   sentence in concluding that defendant should make only nominal

25   restitution payments.      However, there may be additional financial

26   resources for support available in that defendant and his wife

27   contribute to 401k accounts, but no 401k accounts were listed on the

28
                                            15
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 20 of 22 Page ID #:107



1    required financial documents (PSR ¶ 88), and, in addition,

2    defendant’s wife’s wages are deposited into a bank account which

3    defendant did not disclose.       (PSR ¶ 87).    The PSR notes that “Akune

4    did not provide requested information about his wife’s bank

5    accounts.”    (PSR at n.2).     Based on the financial information

6    provided, defendant has not met his burden to show that he does not

7    have the ability to pay.

8          C.    Government Sentencing Recommendation
9          The government respectfully requests that this Court find that
10   defendant’s advisory sentencing guideline offense level (pre-
11   variance, post acceptance) is 24 (as agreed to by defendant and
12   calculated by the PSR); grant a two-level downward variance
13   consistent with the plea agreement for defendant’s extraordinary
14   acceptance of responsibility; and further grant an additional three-
15   level downward variance based on the additional mitigating factors
16   identified in the PSR and Probation Recommendation Letter, and as
17   discussed in this sentencing position, resulting in an overall post-
18   variance offense level of 17 and a sentencing guideline range of 24-
19   30 months.

20   VII. CONCLUSION
21         Based on the foregoing reasons, the government respectfully

22   requests that the Court:

23         a)    find that defendant’s post-acceptance and pre-variance

24   advisory guidelines offense level, consistent with the plea

25   agreement, is 24;

26         b)    grant a two-level downward variance to offense level 22 for

27   the reasons stated above, consistent with the plea agreement, and

28
                                            16
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 21 of 22 Page ID #:108



1    grant an additional three-level downward variance to offense level 17

2    for the additional reasons identified in the PSR and Probation

3    Recommendation Letter, and as discussed in this sentencing position,

4    resulting in an overall post-variance offense level of 17 and a

5    sentencing range of 24-30 months;

6          c)    impose a sentence of 24 months in custody that

7    appropriately balances the mitigating and aggravating factors in this

8    case; and

9          d)    order payment of: (1) restitution in the amount of
10   $2,817,691 to be paid to Mutual Trading; and (2) a $100 special
11   assessment for the count of conviction.
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                            17
     Case 2:20-cr-00505-FMO Document 26 Filed 08/23/21 Page 22 of 22 Page ID #:109



 1                              CERTIFICATE OF SERVICE

 2
           I, Brenda Gervais, declare:
 3

 4         That I am a citizen of the United States and a resident of or

 5   employed in Los Angeles County, California; that my business address

 6   is the Office of United States Attorney, 312 North Spring Street,
 7   Los Angeles, California 90012; that I am over the age of 18; and
 8
     that I am not a party to the above-titled action;
 9
      That I am employed by the United States Attorney for the Central
10    District of California, who is a member of the Bar of the United
      States District Court for the Central District of California, at
11    whose direction I served a copy of:

12     GOVERNMENT’S COMBINED CONCURRENCE IN THE FINDINGS OF THE
       PRESENTENCE INVESTIGATION REPORT AND POSITION RE: SENTENCING OF
13     DEFENDANT STEVE KATSUYA AKUNE
14                                               ☒ Placed in a sealed envelope for collection
       ☐ Placed in a closed envelope for
15       collection and inter-office             and mailing via United States mail,
         delivery, addressed as follows:         addressed as follows: United States Probation
16                                               & Pretrial Services
                                                 U.S. Probation Officer Eduardo Cervantes
17                                               Edward R. Roybal Federal Building and U.S.
                                                 Courthouse
18                                               255 East Temple Street,
                                                 Suite 1410,LA, CA 90012
19
20     ☐ By hand delivery, addressed as          ☐ By facsimile, as follows:
         follows:
21                                               ☐ By Federal Express, as follows:
       ☒ Via email, as follows:
22
       Eduardo_Cervantes@cacp.uscourts.gov
23
     This Certificate is executed on August 23, 2021, at Los Angeles,
24
     California.    I certify under penalty of perjury that the foregoing
25
     is true and correct.
26

27
                                              Brenda Gervais
28                                            Brenda Gervais
                                              Legal Assistant
